Citation Nr: 1100183	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

When the case was previously before the Board, in August 2007, 
service connection was denied for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
arthritis of the hips, bilaterally, and arthritis of the elbows, 
bilaterally.  The Board remanded the claim for service connection 
for arthritis of the left knee for additional development.  The 
available records identified by the Veteran were obtained.  He 
was examined and a medical opinion was obtained.  

In June 2010 the Board reviewed the claim.  It was noted that, in 
September 2009, the Veteran requested compensation for PTSD, 
arthritis, and asbestosis.  The Board pointed out that it had 
issued final decisions on PTSD and arthritis.  

The Board noted that the claim for service connection for 
asbestosis appeared to be new and referred the claim to the 
agency of original jurisdiction (AOJ).  It does not appear that 
any action was taken on that claim.  Therefore, we again refer it 
to the AOJ.  The issue of entitlement to service connection 
for asbestosis has been raised by the record, but has not 
been adjudicated by the (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.  

In June 2010, the Board noted that the previously requested 
development disclosed the possibility of relevant records at the 
Social Security Administration (SSA).  These were obtained and 
associated with the claims folder.  The Veteran was also afforded 
another VA examination in August 2010.   In as much as the 
development requested in the Board's previous remands has been 
accomplished, we now proceed with the review of the Veteran's 
appeal.  


FINDINGS OF FACT

1.  Left knee arthritis was not caused by a lump over the knee 
noted in service or by its surgical treatment.  

2.  Arthritis of the left knee is not the result of trauma in 
active service.  

3.  Arthritis of the left knee was not present during the 
Veteran's active service or manifested to any degree within the 
first post-service year.  

4.  The Veteran's current arthritis is etiologically related to a 
post service gunshot wound and his advancing age.  


CONCLUSION OF LAW

Arthritis of the left knee was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially contended that sleeping on hard beds 
onboard ship and playing basketball caused him to develop 
arthritis.  More recently, he reported a slip and fall accident, 
as well as twisting the knee while playing basketball.  He avers 
that he has been symptomatic since service.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in February 2003 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in April 2003.  The 
February 2003 letter did not provided notice regarding potential 
ratings and effective dates, as required by the United States 
Court of Appeals for Veterans Claims (Court) in its March 2006 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Dingess notice was provided in September 2007.  The Veteran was 
not prejudiced by the late notice because the claim is being 
denied and neither a rating nor an effective date will be 
assigned.  VA has complied with the notice requirements of VCAA 
and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  SSA medical records 
have been obtained.  The Veteran has had a VA examination and a 
medical opinion has been obtained.  He has also been afforded a 
hearing before a Decision Review Officer at the RO.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Discussion

The Board has reviewed all the evidence of record.  However, the 
entire file will not be repeated here.  The following discussion 
is limited to the pertinent evidence.  The Board finds that any 
evidence that is not discussed does not support the claim.  

The service treatment records show that, in September 1971, the 
Veteran was seen with an acute onset small lump on his left knee 
of one week duration.  He had a previous scar on his left knee 
from some years back.  Examination revealed a small 1 centimeter 
firm nodule in the subcutaneous tissue of the patella.  He was 
taken to the operating room and the lump was removed.  It turned 
out to be a resolving hematoma.  He was kept on the ward for two 
days and discharged to limited duty for 7 days.  The September 
1971 X-ray study of the left knee was negative for fracture.  

There were no further left knee complaints, findings or diagnoses 
in service.  No residuals were reported.  On examination for 
release from active duty, in July 1972, the Veteran's lower 
extremities were normal.  

In September 2006, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  He testified that he had not 
experienced any trauma in service.  He reported sleeping on iron 
beds with the air conditioning blowing down.  He thought that 
might have something to do with it.  He said that he first began 
having problems in 1973, shortly after he got out of service.  

In September 2007, the Veteran submitted evidence in support of 
his claim.  A private medical record dated in August 1989 shows 
the Veteran had orthoscopic surgery on the left knee and was 
doing well.  In a letter dated in November 2007, M. M., M.D., 
wrote that the Veteran had been diagnosed as having degenerative 
osteoarthritis of the lumbar spine, bilateral hips and left knee, 
all of which could be very painful at times.  

Records from the Veteran's employer were received in February 
2009.  They follow the Veteran from October 1973.  In November 
1976, the Veteran fell while playing basketball and landed on his 
left knee.  There was a contused knee cap and mild infrapatellar 
swelling.  In April 1979, the Veteran sustained a laceration to 
the left upper leg while playing basketball and went to a 
hospital for sutures.  In December 1980, it was reported that the 
Veteran had an old power saw laceration to the left knee in 1970 
and was now having pains in the knee.  It felt tired.  There was 
a full range of left knee motion.  The old scar was healed.  
There was calf tenderness.  The assessment was a strain in 
playing basketball the previous evening.  In December 1985, the 
Veteran reported sustaining a shot gun injury at home in November 
1985.  The left knee was swollen and he requested the use of the 
whirlpool.  He was advised to get an evaluation.  In January 
1989, the Veteran twisted his left knee playing basketball.  It 
was swollen and painful.  A sprain of the left knee was 
diagnosed.   In February 1989, the knee was still painful and the 
Veteran was scheduled to see an orthopedist at the "S." Medical 
Center.  In August 1989 the left knee was still painful but 
improved.  Left knee pain was reported in April 1990 and 
September 1990.  Advil was requested for knee stiffness in May 
1991 and June 1991.  In May 1992, Advil was again requested for 
the left knee as he was playing softball.  

Records from the Veteran's private physician, M. M., M.D., at the 
"S." Medical Center were received in July 2009.  They date back 
to 1979 and primarily deal with problems not at issue here.  A 
X-ray study of the left knee in December 1985 disclosed small 
gunshot pellets within the soft tissues.  There was no fracture 
or dislocation.  In January 1989, it was reported that the 
Veteran had been playing basketball 3 days earlier and had 
twisted his left knee.  It was mildly swollen and symptomatic on 
motion.  In February 1989, the knee was not any better, so X-rays 
were done and the Veteran was referred to the orthopedic 
department.  In April 1989, the Veteran had a fluid build up and 
stiffness in his left knee.  It was noted that he had sprained 
the knee.  The assessment was a sprain.  The Veteran was 
subsequently seen numerous times in 1989 and 1990.  The 
assessment was repeatedly left knee degenerative osteoarthritis 
secondary to old gunshot wound.  

The February 1989 X-ray study revealed small marginal osteophytes 
on the patella.  There were numerous small lead shot about the 
knee joint but none appeared to actually be within the knee 
joint.  In June 1989, there was no significant interval change.  
In addition to the buckshot, there was spurring of the posterior 
inferior and posterior superior aspects of the patella.  Small 
joint effusion displaced the quadriceps fat pad anteriorly.  
X-rays, in April 1990, showed slight interval enlargement of 
osteophytes on the patella and progression of the hypertrophic 
changes about the medial tibial spine.  Knee joint effusion was 
present.  Multiple shotgun pellets were again noted.  

In May and June 1998, the was some right knee swelling after a 
ball game.  The assessment was pain and swelling in the right 
knee secondary to overuse.  No left knees symptoms were reported.  

In June 2007, the doctor completed forms for the Veteran's 
employer reporting osteoarthritis with left knee pain, treated 
with Advil.  There was pain on motion and flexion was limited to 
90 degrees.  There was no opinion or other evidence linking the 
knee pain to the Veteran's active service.  

The Veteran had a private medical evaluation in December 2008, at 
the request of his employer.  He said he had arthritis everywhere 
for the past 10 years.  He also reported a left knee scope 15 
years earlier.  The only limitations appeared to be in the 
Veteran's hips.  Otherwise, his other joints appeared to have 
full use.  His neck, shoulders, knees, and elbows did not have 
any limitations or difficulties.  

On VA examination in September 2009, the claims folder was 
reviewed.  It was noted that there was no evidence of any trauma 
to the knee.  A 1 centimeter lump above the left patella had a 
spontaneous onset and was removed one week after, in September 
1971.  It was a resolving hematoma.  The Veteran gave a history 
of slipping and striking his left knee and twisting the left knee 
playing sports, both in 1971.  He told of having had surgery for 
degenerative joint disease of the left knee in 1974.  The scar 
was in the same place where the lump was in service.  He said 
that arthritis had continued to trouble him since and he had been 
seen by private doctors.  

Physical examination disclosed an antalgic gait and grinding in 
the left knee.  There was a 4 inch scar with its lowest point 
above the left patella, which would not allow the joint to be 
visualized.  Flexion was limited to 90 degrees and extension was 
normal.  X-rays studies were reviewed.  They revealed bilaterally 
scattered metallic density birdshot involving the bones and soft 
tissues in the area of both knees.  Mild degenerative joint 
disease was noted bilaterally in the form of bony spur formation 
about the tibial spines, posterior patellar surfaces, and distal 
femur on the left.  There was very mild narrowing in the medial 
knee compartments, bilaterally.  The impression was old gunshot 
wound entry, bilaterally, and mild degenerative joint disease, 
bilaterally.  The examination concluded with a diagnosis of post 
gunshot wound with secondary degenerative joint disease of the 
bilateral knees.  

The examiner, in September 2009, expressed the opinion that the 
Veteran's minor left knee degenerative joint disease was not 
caused by or a result of the small lump in the soft tissue above 
the patella.  He provided a rationale that the surgery in 1974 
was probably associated with the gunshot wound to the bilateral 
knees and would not have shown he had "lots of arthritis," as 
he claimed, because if he had degenerative joint disease then, he 
would have "LOTS" of it now, 35 years later, which he did not 
have.  It was further explained that the scar from the knee 
exploration in 1974 would not allow the joint to be seen since it 
is in  the suprapatellar soft tissues and is in the area 
described in the service note from the 1971 extra articular 
surgery above the patella.  It was too high to allow the joint to 
be seen and is therefore not the scar from a knee joint 
exploration.  

The Veteran's SSA records were received in June 2010.  They 
contain medical evidence confirming the presence of arthritis in 
his left knee and other joints.  The records do not contain any 
medical opinion, Administrative Law Judge finding, or other 
competent evidence linking the Veteran's left knee arthritis to 
his active service.  In June 2007, S. A., M.D., examined the 
Veteran for his hips and left knee.  The Veteran reported that 
knee pain had started over 10 years earlier.  There was no other 
information as to the onset of the problem.  

On VA examination in August 2010, the claims folder was reviewed.  
The examiner reviewed the service treatment records and noted 
that there was "NO evidence of ANY trauma to the knee."  The 
Veteran claimed that in 1971, he slipped and struck his left knee 
and also had a twisting left knee injury in sports.  The examiner 
noted that these claimed injuries were not documented by the 
record.  There was a spontaneous onset of a 1 centimeter lump 
above the patella that was removed in September 1971, and which 
appeared to be a hematoma.  The Veteran reported that after 
service, in 1974, he had had surgery for degenerative joint 
disease in the knee.  The examiner noted that the claimed surgery 
was not in the records.  Further, the scar was in the same place 
as the lump removed in service.  The Veteran reported that he 
currently had pain, stiffness, effusions, and swelling.  

On physical examination, the Veteran had an antalgic gait.  There 
was grinding in the left knee.  There was a 4 inch scar with its 
lowest point above the left patella.  The range of left knee 
motion went from normal extension to 90 degrees flexion.  X-ray 
studies from February 2009 were reviewed and found to reveal 
bilaterally scattered metallic density birdshot involving the 
bones and soft tissues in the area of both knees.  Mild 
degenerative joint disease was noted bilaterally in the form of 
bony spur formation about the tibial spines, posterior patellar 
surfaces, and distal femur on the left.  There was very mild 
narrowing in the medial knee compartments, bilaterally.  The 
impression was old gunshot wound entry, bilaterally, and mild 
degenerative joint disease, bilaterally.  

The examination concluded with a diagnosis of post gunshot wound 
with secondary degenerative joint disease, bilateral knees.  That 
is, the examiner expressed the opinion that the arthritis of the 
knees was secondary, or caused by his gunshot wound.  The 
examiner noted that the Veteran did not mention the gunshot 
wound.  The examiner explained that the scar on the Veteran's 
knee was from exploration of a small lump in the soft tissue 
above the left patella.  The knee joint could not be visualized 
from that incision, it is too high.  So, it would not have been 
to remove arthritis.  The Veteran may have had surgery a few 
years after service, in 1974, for his civilian gunshot.  However, 
that surgery would not have shown he had lots of arthritis; 
because if he had lots of it then, he would have lots of it now, 
which he did not have.  The examiner concluded that the Veteran 
had an old gunshot wound of the left knee and age appropriate 
degenerative joint disease of the left knee.  The examiner 
emphasized that those entities were not service-connected.  

Conclusion

There is no dispute that the Veteran now has arthritis in his 
left knee.  Service connection also requires competent evidence 
of disease or injury in service and competent evidence of a 
connection between the current disability and the disease or 
injury in service.  

As to the injury in service, as a lay witness, the Veteran is 
competent to report what he actually experienced.  See 38 C.F.R. 
§ 3.159(a) (2010).  The Veteran initially ascribed his arthritis 
to sleeping on a metal bunk in service.  That is consistent with 
his service, but since most sailors sleep in such bunks, it is 
not a credible injury.  There is no medical opinion or other 
competent evidence that sleeping in such bunks would cause 
arthritis or any injury.  He subsequently reported a slip and 
fall and a twisting injury during service.  However, there is no 
documentation of such injuries in service.  There is 
documentation of a small, 1 centimeter lump above the patella.  
It was removed and found to be a resolving hematoma.  Since 
hematomas can be caused by trauma, this is evidence that the 
Veteran may have had knee trauma in service.  

The next question is whether there is a connection between the 
hematoma in service and the current disability.  There is no 
medical opinion that supports such a connection.  A lay witness 
is competent to describe what he actually experienced.  So the 
Veteran can establish a continuity of symptomatology if he 
presents credible testimony.  In this case, the Veteran has told 
of having knee symptoms since service.  However, the Board finds 
that the Veteran's report of continuing symptoms is not credible 
for several reasons.  

After treatment in service, the Veteran remained in service for 
over a year without any further left knee complaints or findings 
being recorded.  The separation examination, done by a physician 
in the regular course of his official duties provides credible 
evidence that the Veteran's lower extremities were normal at the 
time of that examination.  Thereafter, years past without any 
documentation of left knee complaints, although the civilian 
medical records are very thorough and show the Veteran was able 
to engage in sports (and sustained various sports related 
injuries).  It was not until after the 1985 shotgun injury that 
the Veteran had chronic knee complaints.  However, he failed to 
mention this critical trauma to VA examiners.  For these reasons, 
we find that the Veteran's report of continuing knee symptoms 
since service is not credible and does not establish a continuity 
of symptoms linking the current disability to the injury in 
service.  

In 1989 and 1990 private physicians repeatedly diagnosed 
arthritis in the left knee due to the gunshot wound.  In 2009 and 
2010, VA examiners also diagnosed arthritis in the left knee due 
to the gunshot wound.  These competent and credible medical 
opinions, along with the rest of the medical records in evidence 
form a preponderance of evidence against any connection between 
the current left knee disability and any injury in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service-connection for arthritis of the left knee is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


